Attachment to Advisory Action
1.   Applicant’s amendment filed on March 9, 2021 has been fully considered. The amendment is entered.

2. With respect to Applicant’s arguments regarding the rejections of Claims 1-8, 11-12 under 35 U.S.C. 103 as unpatentable over Cecchin et al (US 5,302,454) in view of Grestenberger et al (WO 2013/026745), as evidenced by Dorough (US 2,238,681) and Borstar HE3490-LS flyer, 2006; Claims 1-8, 11-12 under 35 U.S.C. 103 as unpatentable over Cecchin et al (US 5,302,454) in view of Grestenberger et al (WO 2013/026745), as evidenced by Dorough (US 2,238,681) and Borstar HE3490-LS flyer, 2006,  in further view of Leskinen et al (US 2011/0294940); Claims 1, 12, 14 under 35 U.S.C. 103 as unpatentable over Cecchin et al (US 5,302,454) in view of Grestenberger et al (WO 2013/026745), as evidenced by Dorough (US 2,238,681) and Borstar HE3490-LS flyer, 2006,  in further view of Strack et al (US 5,482,772); Claims 1, 12, 14 under 35 U.S.C. 103 as unpatentable over Cecchin et al (US 5,302,454) in view of Grestenberger et al (WO 2013/026745) and Leskinen et al (US 2011/0294940), as evidenced by Dorough (US 2,238,681) and Borstar HE3490-LS flyer, 2006,  in further view of Strack et al (US 5,482,772), it is noted that:
1) The above rejections are based on combination of references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Cecchin et al discloses a polypropylene composition comprising the component  
B) of a polymeric fraction containing ethylene, insoluble in xylene at room temperature (col. 2, lines 50-53). Though Cecchin et al does not explicitly recite said fraction being ethylene homopolymer, the secondary reference of Grestenberger et al was applied for the teachings of that. Grestenberger et al teaches that the presence of the ethylene homopolymer having density of at least 0.935 g/cc, i.e. high density polyethylene, in the heterophasic propylene component increases impact strength at low temperatures, such as at -20ºC, by 60-120% ([0164]).

3) Since both Grestenberger et al and Cecchin et al are related to compositions comprising a propylene homopolymer, an ethylene-based xylene insoluble polymer and an amorphous xylene soluble ethylene copolymer, used for making articles in automobile industry ([0160] of Grestenberger et al  and col. 3, lines 18-21 of Cecchin et al), and thereby belong to the same field of endeavor, wherein Grestenberger et al recites the xylene insoluble ethylene-based polymer being high density ethylene homopolymer providing increased impact strength of the composition by as high as 120%, therefore, based on the combined teachings of Grestenberger et al and Cecchin et al, it would have been obvious to  a one of ordinary skill in the art to produce, or obvious to try to produce in the second stage of the multistage sequential polymerization of Cecchin et al the xylene insoluble high density ethylene homopolymer as the xylene insoluble ethylene-based polymer fraction, and/or further add, or obvious to try to add the high density ethylene homopolymer and the propylene homopolymer of Grestenberger et al to the composition of Cecchin et al, so to further  Cecchin et al, as taught by Grestenberger et al, especially at lower temperatures such as -20ºC and -40ºC, as well, thereby arriving at the present invention. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). Case law holds that the mere substitution of an equivalent (something equal in value or meaning, as taught by analogous prior art) is not an act of invention; where equivalency is known to the prior art, the substitution of one equivalent for another is not patentable.  See In re Ruff 118 USPQ 343 (CCPA 1958).

4) It is further noted that instant specification defines the term “homopolymer” as follows (paragraph [0010]):
[0010] For the present invention, the term "homopolymer" is meant to include polymers containing minor amounts of other monomers.
Therefore, the ethylene homopolymer component B) in the composition of instant invention does not necessarily consist of ethylene monomers only, but rather can include other monomers in minor amounts, i.e. being “ethylene rich” similarly to the component B) of Cecchin et al.

5) With respect to Applicant’s arguments regarding the IZOD impact strength, it is noted that
 a) since the composition of Cecchin et al in view of Grestenberger et al is substantially the same as that claimed in instant invention, i.e. comprises the same  Cecchin et al in view of Grestenberger et al will intrinsically and necessarily comprise, or would be reasonably expected to comprise, the properties, including IZOD impact strength at -30ºC and expressed in terms of kJ/m2, that are either the same as those claimed in instant invention, or having ranges overlapping with or close to those as claimed in instant invention as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01. 
 b) Referring to the teachings of Cecchin et al, 
the composition of Cecchin et al   is cited as having IZOD resilience at both -20ºC and at -40ºC of greater than 600 J/m (claim 1), or 950 J/m (Table 1B). Though IZOD resilience of the composition of Cecchin et al  is determined by a method that is different from the method used in instant invention and is cited in “J/m” rather than in “kJ/m2”, from the teachings of Cecchin et al it would have been obvious to a one of ordinary skill in the art that the composition of Cecchin et al,   produced by multistage polymerization of the propylene homopolymer, xylene insoluble ethylene component high IZOD resilience/impact strength even at low temperatures, such as at -20ºC and -40ºC as well. The fact that IZOD resilience of the composition of Cecchin et al was determined by a method different from that used in instant invention, but still showing high values, does not mean that the same composition of Cecchin et al would not have high IZOD resilience when determined by the method used in instant invention and presented in terms of “kJ/m2”. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

c) Further, addition of ethylene homopolymer of Grestenberger et al in the composition of Cecchin et al will be reasonably expected to further increase impact strength of the composition of Cecchin et al, since Grestenberger et al teaches that the presence of the ethylene homopolymer having density of at least 0.935 g/cc, i.e. high density polyethylene, in the heterophasic propylene component increases impact strength at low temperatures, such as at -20ºC, by 60-120% ([0164]).
Therefore, it would have been reasonably expected that the composition of Cecchin et al in view of Grestenberger et al would comprise IZOD impact resilience of more than 950 J/m, and more than 30 kJ/m2 at -30ºC as well. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IRINA KRYLOVA/Primary Examiner, Art Unit 1764